Citation Nr: 0931539	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1963 to March 1969.  According to his DD Form 214, the 
Veteran also had in excess of two years and three months of 
additional, unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2007, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are applicable to this claim.  

In this case, evidence in the claims file indicates that the 
RO requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) in May 1999.  
Notification from NPRC shows that standard source documents 
were not available, but that other documents were mailed to 
the RO in July 1999.

The RO told the Veteran via correspondence dated in 
April 2004 his claims folder had been relocated to NPRC.  The 
RO stated that they requested NPRC to return the folder.  In 
July 2004, the RO again requested the Veteran's service 
treatment records from NPRC.  NPRC informed the RO that the 
records had been sent in July 1999.

An August 2004 email from C.B., VAPITT to VAVBASTL/RMC/RCD 
asked for an update to the status of the Veteran's folder.  
No response to this email is of record.

In the September 2004 RO decision, the Veteran's service 
treatment records do not appear in the list of evidence 
considered.  The October 2004 statement of the case shows 
that the decision was based on a rebuilt claims folder with 
no service medical records in the file.  However, the 
May 2006 supplemental statement of the case (SSOC) states 
that "[t]here is no documentation of diagnosis or treatment 
of hypertension in service."

The Board observes that in an April 2009 VA examination for 
hypertension, the examiner stated that the Veteran was 100 
percent service connected for multiple myeloma.  No RO 
decision establishing service connection for multiple myeloma 
is in the claims file that was forwarded to the Board.

It appears that the claims file forwarded to the Board is 
incomplete.  There has been no formal finding that the 
Veteran's service treatment records are unavailable; the 
May 2006 SSOC implies that the service treatment records were 
reviewed.  Additionally, the April 2009 VA examination report 
indicates that there is at least one RO rating decision that 
is not in the current claims file; that being the rating 
action that awarded the Veteran service connection for 
multiple myeloma.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should associate any missing rating decisions with the claims 
file and either associate the Veteran's service treatment 
records with the claims file or make a formal finding that 
the records are unavailable.

During the July 2004 VA diabetes mellitus examination, the 
examiner diagnosed, without elaboration, "hypertension, not 
secondary to diabetes mellitus."  The examiner did not 
provide any reasons or bases for this opinion, nor did he 
indicate whether the service connected diabetes mellitus 
aggravated the hypertension.  We find this examination to be 
inadequate for purposes of determining service connection for 
hypertension.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran is shown to have peripheral vascular disease.  No 
assessment has been made to determine any possible 
relationship to the service connected diabetes mellitus.  

In the course of the appeal, the Veteran submitted two VA 
Forms 21-4142 release forms for private medical records 
concerning his lung disability.  Any records from the 
facilities identified by the Veteran which are not already of 
record, should be obtained and associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
unverified period of military service of 
two years, 3 months and 21 days.

2.  Thereafter, the AMC/RO should attempt 
to obtain the Veteran's service treatment 
records and associate them with the 
claims file.  If the service treatment 
records are unavailable, a formal finding 
should be issued which details the 
efforts that were made to obtain the 
records.

3.  If the Veteran's service treatment 
records cannot be associated with the 
claims file, the AMC/RO should inform the 
Veteran and his representative and invite 
the Veteran to submit any copies of his 
service treatment records he may have in 
his possession.  The Veteran should also 
be informed of other methods of 
establishing the presence of an in-
service injury or disease, such as the 
submission of lay statements, or the 
submission of private medical records 
from his time on active duty.

4.  The AMC/RO is to obtain the records 
identified by the Veteran in the recently 
submitted VA Form 21-4142 releases.  

5.  All outstanding RO rating decisions 
and the evidence upon which those 
decisions were made should be obtained 
and associated with the claims folder, 
this should include any rating action 
that awarded the Veteran service 
connection for multiple myeloma.

6.  The veteran should be afforded a VA 
cardiovascular  examination to determine 
the etiology of the hypertension, and the 
presence of any peripheral vascular 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner is to indicate whether the 
Veteran's diagnosed hypertension is 
caused or aggravated by the service 
connected diabetes mellitus.  The 
physician is to indicate whether the 
Veteran has peripheral vascular disease 
that is caused or aggravated by the 
service connected diabetes mellitus.  
Sustainable reasons and bases are to be 
provided in any opinion given.  

7.  After completion of the above, the 
AMC/RO should complete any additional 
development deemed necessary.  Then, the 
issues on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


